 2AO 435             Case             Administrative Office of the
                                2:18-cr-00422-SMB                  United States Courts
                                                                Document                              FOR COURT
                                                                                  864 Filed 01/31/20 Page 1 of 1USE ONLY
 AZ Form(Rev. )                                                                                                  DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                    3. DATE
           Thomas H. Bienert, Jr.                                                       (949) 369-3700                              January 31, 2020
4. FIRM NAME
                 Bienert | Katzman PC
5. MAILING ADDRESS                                                                    6. CITY                            7. STATE         8. ZIP CODE
                         903 Calle Amanecer, Suite 350                                          San Clemente               CA                92673
9. CASE NUMBER                          10. JUDGE                                                              DATES OF PROCEEDINGS
   2:18-cr-00422-PHX-SMB                             Susan Brnovich                   11.   January 29,      2020        12.
13. CASE NAME                                                                                                 LOCATION OF PROCEEDINGS
   Unitied States v. Michael Lacey et al                                              14.   Phoenix                      15. STATE AZ
16. ORDER FOR
APPEAL                               ✔
                                        CRIMINAL                                   CRIMINAL JUSTICE ACT              BANKRUPTCY
NON-APPEAL                           CIVIL                                      IN FORMA PAUPERIS                  OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                              PORTION(S)                            DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)
  SENTENCING                                                                             Motion Hearing                        January 29, 2020
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                         ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                                                                                PAPER COPY
    14 DAYS                                        
7 DAYS H[SHGLWHG                                   ✔
                                                                                      ✔     3') HPDLO
    '$<6
                                                   
     DAILY
                                                                                           $6&,, HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       tthomas@bienertkatzman.com
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE      /s/ Thomas H. Bienert, Jr.                                         THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   January 31, 2020
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY              ORDER RECEIPT        ORDER COPY
